DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019, 07/25/2019, 04/23/2020, 05/11/2020, 07/23/2020, 12/01/2020 was filed after the mailing date of the application on 04/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 line 4, the recitation, “a more relaxed condition than the heating start condition,” is vague and indefinite because the examiner is unclear what “a more relaxed condition” is exactly. Is a more relaxed condition an off state of the flavor inhaler? Is a more relaxed condition an idle period between puffs? Is a more relaxed condition a certain angle orientation of the flavor inhaler? Also how can the (n+1)-th puff operation be satisfied in the more relaxed condition, if a user is performing a (n+1)-th operation shouldn’t the flavor inhaler be in or past the heating start condition? Examiner is very unclear on what is actually being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker [US 2014/0261488] in view of Rostami et al. [US 2018/0027875].
Regarding claim 1, Tucker discloses a flavor inhaler comprising: a heating element (fig. 2; 19a) that atomizes an aerosol source (fig. 2; liquid inside of 14a); and a supply member (fig. 2; 16a) that has a discharge port (fig. 2; 40a) for supplying the aerosol source (liquid inside of 14a) to the heating element (19a), wherein the heating element (19a) has a porous structure (Par [0021], last sentence; porous ceramic materials coated with film resistive material).
Tucker does not disclose, the heating element is disposed apart from the discharge port.
However Rostami teaches the heating element (fig. 5; 540) is disposed apart (fig. 5; 540 is spaced apart from 525) from the discharge port (fig. 5; 525).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating element being disposed apart from the discharge port as suggested by Rostami for the benefit of improving air flow and optimize how an aerosol liquid is vaporized.

Regarding claim 2, Tucker modified by Rostami has been discussed above. Tucker discloses wherein the heating element (19a) is a heating resistor (film resistive material) composing the porous structure (porous ceramic materials).

Regarding claim 3, Tucker modified by Rostami has been discussed above. Tucker discloses a control unit (fig. 2; 11) that controls atomization of the aerosol source (liquid inside of 14a) by the heating element (19a), wherein in case that a supply start condition (Par [0029], last sentence; when a smoker draws upon the electronic smoking article 60) is satisfied, supply (operation of 40a is started) of the aerosol source (liquid inside of 14a) is started, and in case that a heating start condition (Par [0029], last sentence; communication between 16 and 11) is satisfied after the supply start condition (when a smoker draws upon the electronic smoking article 60) is satisfied, the control unit (11) starts heating of the heating element (19a).

Regarding claim 4, Tucker modified by Rostami has been discussed above. Tucker discloses wherein in case that a supply end condition (naturally when a smoker stops drawing upon the electronic smoking article 60) is satisfied, supply of the aerosol source (liquid inside of 14a) is ended (40a closes), and in case that a heating end condition (naturally when 16 sends a signal to 11 to signal puffing has stopped) is satisfied after the supply end condition (naturally when a smoker stops drawing upon the electronic smoking article 60) is satisfied, the control unit (11) ends heating of the heating element (19a).

Regarding claim 5, Tucker modified by Rostami has been discussed above. Tucker discloses wherein the heating start condition (communication between 16 and 11) is that first predetermined time elapses after the supply start condition (when a smoker draws upon the electronic smoking article 60) is satisfied.

Regarding claim 6, Tucker modified by Rostami has been discussed above. Tucker discloses an inhalation sensor (16) that detects puff operation of a user, wherein the heating start condition (communication between 16 and 11) is determined on the basis of a value output (communication signal from 16 to 11 to initiate heating of 19a) from the inhalation sensor (16).

Regarding claim 7, Tucker modified by Rostami has been discussed above. Tucker discloses a detection sensor (16 is configured to detect air flow for a puff) that detects first predetermined manipulation (a puff) of a user, wherein the heating start condition (communication between 16 and 11) is to detect the first predetermined manipulation (a puff).

Regarding claim 8, Tucker modified by Rostami has been discussed above. Tucker discloses the heating end condition (naturally when 16 sends a signal to 11 to signal puffing has stopped) is that second predetermined time elapses after the supply end condition (naturally when a smoker stops drawing upon the electronic smoking article 60) is satisfied.

Regarding claim 9, Tucker modified by Rostami has been discussed above. Tucker discloses an inhalation sensor (16) that detects puff operation of a user, wherein the heating end condition (naturally when 16 sends a signal to 11 to signal puffing has stopped) is determined on the basis of a value output (signal that 11 receives from 16) from the inhalation sensor (16).

Regarding claim 19, Tucker discloses an atomizing unit comprising: a heating element (fig. 2; 19a) that atomizes an aerosol source (fig. 2; liquid inside of 14a); and a supply member (fig. 2; 16a) that has a discharge port (fig. 2; 40a) for supplying the aerosol source (liquid inside of 14a) to the heating element (19a), wherein the heating element (19a) has a porous structure (Par [0021], last sentence; porous ceramic materials coated with film resistive material).
Tucker does not disclose, the heating element is disposed apart from the discharge port.
However Rostami teaches the heating element (fig. 5; 540) is disposed apart (fig. 5; 540 is spaced apart from 525) from the discharge port (fig. 5; 525).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating element being disposed apart from the discharge port as suggested by Rostami for the benefit of improving air flow and optimize how an aerosol liquid is vaporized.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker [US 2014/0261488] and Rostami et al. [US 2018/0027875] as applied to claim 4 above, and further in view of Alelov [US 2012/0048266].
Regarding claim 11, Tucker and Rostami disclose (Tucker) wherein in case that time from when the supply end condition (naturally when a smoker stops drawing upon the electronic smoking article 60) is satisfied until when the heating end condition (naturally when 16 sends a signal to 11 to signal puffing has stopped) is satisfied is shorter than a duration of a inhalation of an user, when a more relaxed condition (when a user is not using 60) than the heating start condition (communication between 16 and 11 that signals that a puff has started) is satisfied in (n + l)-th puff operation (longer puff of an user), the control unit (11) starts heating of the heating element (19a).
Regarding claims 10 and 11, Tucker and Rostami do not disclose a detection sensor that detects second predetermined manipulation of a user, wherein the heating start condition is to detect the second predetermined manipulation [claim 10]; a predetermined time in n (n is an integer of one or more)-th puff operation [claim 11].
Regarding claims 10 and 11, Alelov teaches a detection sensor (fig. 2; input of 224 that receives a signal from 240) that detects second predetermined manipulation (readings from changes in 240 due to initiation of puffs) of a user, wherein the heating start condition (224 turning on 218, 218 is similar to 118 of fig. 1; see Par [0021], specifically 118 can include one or a combination of a heating element) is to detect the second predetermined manipulation (readings from changes in 240 due to initiation of puffs); a predetermined time (Par [0032], first sentence; given period) in n (n is an integer of one or more)-th puff operation (initial puff of an user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a detection sensor that detects second predetermined manipulation of a user, wherein the heating start condition is to detect the second predetermined manipulation; a predetermined time in n (n is an integer of one or more)-th puff operation as suggested by Alelov for the benefit of providing optimized response times between an user’s puff and the actual delivery of a vaporized solution.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker [US 2014/0261488] and Rostami et al. [US 2018/0027875] as applied to claim 4 above, and further in view of Alelov [US 2012/0048266] and Thorens et al. [US 2013/0340750].
Regarding claim 12, Tucker and Rostami disclose (Tucker) wherein in case that time from when the supply end condition (naturally when a smoker stops drawing upon the electronic smoking article 60) is satisfied until when the heating end condition (naturally when 16 sends a signal to 11 to signal puffing has stopped) is satisfied is shorter than a duration of a inhalation of an user.
Tucker and Rostami do not disclose a predetermined time in n (n is an integer of one or more)-th puff operation, the control unit controls atomization of the aerosol source by the heating element such that electric power larger than electric power supplied to the heating element in the n-th puff operation is supplied to the heating element in (n + l)-th puff operation.
However Alelov teaches a predetermined time (Par [0032], first sentence; given period) in n (n is an integer of one or more)-th puff operation (initial puff of an user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a predetermined time in n (n is an integer of one or more)-th puff operation as suggested by Alelov for the benefit of improving the life cycle of an electronic vaping device or electronic inhalation device.
Furthermore Tucker, Rostami and Alelov still do not disclose the control unit controls atomization of the aerosol source by the heating element such that electric power larger than electric power supplied to the heating element in the n-th puff operation is supplied to the heating element in (n + l)-th puff operation.
However Thorens further teaches the control unit (fig. 1; 109) controls atomization (Par [0062], first two sentences) of the aerosol source (fig. 1; 115) by the heating element (Par [0062], first sentence; heating element) such that electric power larger (fig. 2; heating power at 205a) than electric power (fig. 2; heating power to the left of 205a) supplied to the heating element (heating element) in the n-th puff operation (fig. 2; value of 201 to the left of 205a) is supplied to the heating element in (n + l)-th puff operation (fig. 2; value at 201a).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the control unit controls atomization of the aerosol source by the heating element such that electric power larger than electric power supplied to the heating element in the n-th puff operation is supplied to the heating element in (n + l)-th puff operation as suggested by Thorens for the benefit of providing optimum heating of aerosol solution in order to provide the best smoking experience for an user.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker [US 2014/0261488] and Rostami et al. [US 2018/0027875] as applied to claim 1 above, and further in view of Smith et al. [US 2014/0278250].
Tucker and Rostami disclose (Tucker) a control unit (11) that controls atomization of the aerosol source (liquid inside of 14a) by the heating element (19a), wherein in case that a supply start condition (when a smoker draws upon the electronic smoking article 60) is satisfied, supply of the aerosol source (liquid inside of 14a) is started.
Tucker and Rostami do not disclose the control unit controls atomization of the aerosol source such that a temperature of the heating element becomes less than a boiling point of the aerosol source until the supply start condition is satisfied, and the control unit controls atomization of the aerosol source such that a temperature of the heating element becomes not less than the boiling point of the aerosol source after the supply start condition is satisfied.
However Smith teaches the control unit (fig. 1; 200) controls atomization of the aerosol source (fig. 1; 110) such that a temperature (fig. 1; temp. of 206) of the heating element (206) becomes less than a boiling point (Par [0034], first sentence; initially cool is less than boiling point) of the aerosol source (110) until the supply start condition (Par [0034], first sentence; smoking event) is satisfied, and the control unit (200) controls atomization of the aerosol source (110) such that a temperature of the heating element (206) becomes not less than the boiling point (Par [0034], second sentence; this suggest once a smoking event is detected, full power will be applied to 206 in order to vaporize/boil 110 as soon as possible) of the aerosol source (110) after the supply start condition (smoking event) is satisfied.
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the control unit controls atomization of the aerosol source such that a temperature of the heating element becomes less than a boiling point of the aerosol source until the supply start condition is satisfied, and the control unit controls atomization of the aerosol source such that a temperature of the heating element becomes not less than the boiling point of the aerosol source after the supply start condition is satisfied as suggested by Smith for the benefit of improving the response of vaporization in order to best simulate smoking of an article by an user.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker [US 2014/0261488] and Rostami et al. [US 2018/0027875] as applied to claim 1 above, and further in view of Yamada et al. [US 2014/0109905].
Tucker and Rostami disclose all of the claim limitations except wherein an absorbing member that absorbs aerosol which flocculates on a wall surface of a flow passage is provided on the flow passage for the aerosol generated by atomization of the aerosol source.
However Yamada teaches an absorbing member (fig. 1; 48) that absorbs aerosol (fig. 1; vaporized liquid inside of 20) which flocculates on a wall surface (fig. 1; wall surface of 22) of a flow passage (passage of 22) is provided on the flow passage (passage of 22) for the aerosol (vaporized liquid inside of 20) generated by atomization of the aerosol source (liquid inside of 20).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an absorbing member that absorbs aerosol which flocculates on a wall surface of a flow passage is provided on the flow passage for the aerosol generated by atomization of the aerosol source as suggested by Yamada for the benefit of improving the protection of internal parts of a vaping device by absorbing any accumulating aerosol that turns back to liquid.

Allowable Subject Matter
Claims 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831